EXHIBIT 10.51

INDEMNIFCATION AGREEMENT

        AGREEMENT made as of this 19th day of November 2002 by and between
HIBERNIA CORPORATION, a Louisiana corporation (the “Corporation”), and «Name»
(“Indemnitee”).

        WHEREAS, the Indemnitee is an Authorized Representative of the
Corporation, as “Authorized Representative” is defined in Section 1 hereof; and

        WHEREAS, the Articles of Incorporation, as amended, of the Corporation
(the “Articles”) and the indemnification provisions of the Louisiana Business
Corporation Law (the “Statute”) specifically provide that the indemnification
and advancement of expenses provided by the Articles and the Statute or any
other provision of law are not exclusive of any other rights to which any person
may be entitled under any agreement and thus contemplate that agreements may be
entered into with respect to indemnification and advancement of expenses; and

        WHEREAS, the Articles and the Statute permit the Corporation to purchase
and maintain insurance on behalf of Authorized Representatives of the
Corporation against any liability asserted against and incurred by such persons;
and

        WHEREAS, recent developments with respect to the availability of such
insurance at reasonable cost and the terms on which it may be procured have
raised uncertainties concerning the adequacy and reliability of the protection
afforded thereby; and

        WHEREAS, the Board of Directors of the Corporation, based upon its
business experience, has concluded that the continuation of present trends in
litigation against corporate directors, officers and employees may make it more
difficult for the Corporation to attract and retain directors, officers and
other employees of the highest degree of competence committed to the active and
effective direction and supervision of the business and affairs of the
Corporation and its subsidiaries and affiliates and the operation of its and
their facilities, and the Board of Directors deems such consequences to be so
detrimental to the best interests of the Corporation and its shareholders that
it has concluded that the Corporation should act to provide certain of its
Authorized Representatives with enhanced protection against inordinate risks
attendant on their positions in order to assure that the most capable persons
otherwise available will be attracted to such positions and, in such connection,
the Board of Directors has further concluded that it is not only reasonable and
prudent but necessary for the Corporation to obligate itself contractually to
indemnify to the extent provided herein certain of its Authorized
Representatives and to assume financial responsibility for Expenses and
Liabilities (as defined in Section 2 hereof) which might be incurred by such
Authorized Representatives in connection with claims lodged against them for
their decisions and actions as Authorized Representatives; and

        WHEREAS, in order to ameliorate the uncertainties and provide the
protection hereinabove referred to and to induce Indemnitee to continue to serve
the Corporation, the Corporation has determined it to be in its interest to
enter into this Agreement with Indemnitee;

        NOW THEREFORE, in consideration of Indemnitee’s continued service to the
Corporation after the date hereof, the parties hereto, intending to be legally
bound hereby, agree as follows:

    1.        Authorized Representative. For the purposes of this Agreement, the
term “Authorized Representative” shall mean a director or officer of the
Corporation; a person serving at the request of the Corporation as a director,
officer, employee, fiduciary or other representative of another corporation,
partnership, joint venture, trust, employee benefit plan or other entity; and
any other person designated by or pursuant to authority delegated by the Board
of Directors of the Corporation as entitled to the benefit of the
indemnification provisions of the Corporation’s Articles or By-Laws or of an
indemnification agreement similar to this Agreement.

    2.        Indemnity. Except as provided in Section 6 hereof, the Corporation
shall hold harmless and indemnify Indemnitee against all Expenses and
Liabilities (as those terms are hereinafter defined) incurred by Indemnitee in
connection with any actual or threatened claim, action, suit or proceeding,
whether civil, criminal, administrative, investigative or other (any such claim,
action, suit or proceeding being hereinafter referred to as an “Action”),
whether brought by or in the right of the Corporation or otherwise, in which
Indemnitee may be involved as a party (or potential party), as a witness or
otherwise by reason of the fact that Indemnitee was or is an Authorized
Representative of the Corporation, either as to action in Indemnitee’s official
capacity or as to action in another capacity while holding such official
capacity. As used herein, the term “Expenses” includes fees and expenses of
counsel selected by Indemnitee and the term “Liabilities” includes amounts of
judgments, fines, excise taxes, penalties and amounts paid in settlement.

    3.        Advancement of Expenses. Except as provided in Section 6 hereof,
subject to the obligations of Indemnitee set forth in Section 10(b) hereof, upon
request by Indemnitee the Corporation shall pay in advance all Expenses incurred
or payable by Indemnitee by reason of Indemnitee’s participation in an Action in
advance of the final disposition of such Action. If a written request for
advancement of Expenses that is required to be paid under this Agreement is not
paid in full by the Corporation within thirty days after receipt thereof by the
Corporation, the Corporation hereby confesses judgment and, to the extent
necessary, empowers any attorney of any court of competent jurisdiction to
appear for the Corporation and to confess judgment as often as necessary against
the Corporation in favor of Indemnitee, for the amount of the advancement of
Expenses so requested by Indemnitee, together with costs of suit and an
attorney’s commission of 15%. Any amount recovered by Indemnitee pursuant to
such confession of judgment shall be subject to the obligations of Indemnitee
set forth in Section 10(b) hereof. Notwithstanding a determination that a
request for advancement of Expenses is not required to be paid under this
Agreement, such Expenses may still be subject to reimbursement under Section 2
hereof.

    4.        Right of Indemnitee to Indemnification Upon Application. Any
indemnification under Section 2 hereof or advance of Expenses under Section 3
hereof that is required to be paid under this Agreement shall be made no later
than thirty days after receipt by the Corporation of a written request from
Indemnitee. If such a request is not paid in full by the Corporation within such
thirty-day period, Indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim and, if successful in
whole or in part, the Indemnitee shall also be entitled to be paid for his or
her Expenses incurred in bringing and pursuing such suit. It shall be a defense
to any such suit to recover a claim for indemnification under Section 2 hereof
that Indemnitee’s conduct was such that under applicable state or federal law,
rule, regulation or order, the Corporation is prohibited from indemnifying the
Indemnitee for the amount claimed, but the burden of proving such defense shall
be on the Corporation. The preceding sentence shall not preclude the Corporation
from raising other defenses available to it to any such suit.

    5.        Changes in the Law; Partial Indemnity.

    (a)        If any change after the date of this Agreement in any applicable
law, statute or rule expands the power of the Corporation to indemnify an
Authorized Representative, such change shall be within the purview of
Indemnitee’s rights and the Corporation’s obligations under this Agreement. If
any change in any applicable law, statute or rule narrows the right of the
Corporation to indemnify an Authorized Representative, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder with respect to Indemnitee’s conduct prior to the
effective date of such change.


    (b)        If Indemnitee is entitled under any provision of this Agreement
to indemnification by the Corporation for some or a portion of the Expenses or
Liabilities incurred by Indemnitee in the preparation, investigation, defense,
appeal or settlement of any Action but not, however, for the total amount
thereof, the Corporation shall indemnify Indemnitee for the portion of such
Expenses or Liabilities to which Indemnitee is entitled.


    6.        Exclusions.

    (a)        The Corporation shall not be liable to make any payment hereunder
(whether in the nature of indemnification, advancement of Expenses or
contribution)


    (i)        if it shall be finally adjudicated that such payment (which may
constitute a portion of total Expenses or Liabilities incurred by Indemnitee, as
contemplated by Section 5(b) or Section 7 hereof) is prohibited by law; or


    (ii)        on account of any Action brought under Section 16(b) of the
Securities Exchange Act of 1934 in which judgment is rendered against the
Indemnitee for an accounting for profits made from the purchase and sale by
Indemnitee of securities of the Corporation; or


    (iii)        for Expenses in any Action brought by Indemnitee against the
Corporation unless (A) the Action is brought as a claim for indemnity under
Section 4 hereof or otherwise, (B) the Indemnitee is successful in whole or in
part in the Action for which Expenses are claimed or (C) the indemnification for
Expenses is included in a settlement of the Action or is awarded by a court; or


    (iv)        to the extent payment is actually made to Indemnitee under a
valid, enforceable and collectible insurance policy provided by the Corporation
(the “Insurance Policy”), by or out of a fund created by the Corporation and
under the control of a trustee or otherwise (the “Fund”) or from other sources
provided by the Corporation (“Other Sources”); or


    (v)        as provided in Section 13(f) hereof.


        If Indemnitee shall become obligated or required to pay any amount that
the Corporation would be obligated to pay hereunder except for the exclusion in
clause (iv) of this subsection, before payment is reasonably expected to be made
under the Insurance Policy, by the Fund or from Other Sources, the Corporation
shall promptly advance such amount to Indemnitee to the extent permissible under
applicable state or federal law, rule, regulation or order. Any such advance by
the Corporation shall be made with the undertaking of Indemnitee, which hereby
is given, that Indemnitee shall immediately pay over to the Corporation, from
the funds Indemnitee later receives under the Insurance Policy, from the Fund or
from Other Sources, an amount equal to the amount which the Corporation advanced
pursuant to this subsection.

    (b)        The Corporation shall not be liable hereunder for amounts paid in
settlement of an Action effected without its written consent, which consent may
not be unreasonably withheld.


    7.        Contribution. Subject to the provisions of Section 13(f), if the
full indemnification provided in Sections 2 and 3 hereof may not be paid to
Indemnitee because of the exclusion in Section 6(a)(i) hereof, then in respect
of any actual or threatened Action in which the Corporation is jointly liable
with Indemnitee (or would be if joined in such Action) the Corporation shall
contribute to the amount of Expenses and Liabilities incurred by Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Corporation on the one hand and Indemnitee on the other hand from the
transaction from which such Action arose and (ii) the relative fault of the
Corporation, including its other Authorized Representatives, agents, employees
and other representatives, on the one hand, and of Indemnitee, on the other
hand, in connection with the events which resulted in such Expenses or
Liabilities, as well as any other relevant equitable considerations. The
relative fault of the Corporation, including its other Authorized
Representatives, agents, employees and other representatives, on the one hand,
and of Indemnitee, on the other hand, shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses
and Liabilities. The Corporation agrees that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations

    8.        Continuation of Indemnity. All obligations of the Corporation
contained herein shall continue during the period Indemnitee is an Authorized
Representative of the Corporation and shall continue thereafter so long as
Indemnitee may be subject to any possible Action by reason of the fact that
Indemnitee was an Authorized Representative of the Corporation.

    9.        Enforcement; Burden of Proof. If Indemnitee is required to bring
any Action to enforce rights or to collect moneys due under this Agreement and
is successful in whole or in part in such Action, the Corporation shall
reimburse Indemnitee for all Indemnitee’s reasonable Expenses in bringing and
pursuing such Action. The burden of proving that the Corporation is not liable
for indemnification or advances under Section 6 hereof shall be on the
Corporation.

    10.        Obligations of Indemnitee.

    (a)        Promptly after receipt by Indemnitee of notice of the
commencement of any Action in respect of which Indemnitee may seek indemnity,
advancement of Expenses or other advances hereunder, Indemnitee shall notify the
Corporation in writing of the commencement of such Action; but the omission so
to notify the Corporation shall not relieve the Corporation from any obligation
it may have to indemnify, advance Expenses to or make other advances to
Indemnitee otherwise than under this Agreement.


    (b)        Indemnitee agrees that Indemnitee shall reimburse the Corporation
for all or an appropriate portion of the Expenses advanced to or recovered by
Indemnitee pursuant to Section 3 hereof (i) if it shall be finally adjudicated
that Indemnitee is not entitled to be indemnified, or not entitled to be fully
indemnified, with respect to such Expenses for any of the reasons specified in
Section 6 hereof or (ii) if such payments constitute “prohibited indemnification
payments” as such term may be defined from time to time by applicable state or
federal law, rule, regulation or order or are otherwise prohibited by, or are
not permissible under, applicable state or federal law, rule, regulation or
order or applicable public policy.


    11.        Defense of Claim. If any Action asserted or commenced against
Indemnitee is also asserted or commenced against the Corporation, the
Corporation shall be entitled to participate therein at its own expense and,
except as otherwise provided herein below, to the extent that it may wish, the
Corporation shall be entitled to assume the defense thereof. After notice from
the Corporation to Indemnitee of its election to assume the defense of any such
Action, Indemnitee shall have the right to employ Indemnitee’s own counsel in
such Action, but the fees and expenses of such counsel incurred after notice
from the Corporation to Indemnitee of its assumption of the defense thereof
shall be at the expense of Indemnitee, and the Corporation shall not be
obligated to Indemnitee under this Agreement for any expenses subsequently
incurred by Indemnitee in connection therewith other than reasonable costs of
investigation and travel and lodging expenses arising out of Indemnitee’s
participation in the defense of such Action, unless (i) otherwise authorized by
the Corporation, (ii) Indemnitee’s counsel shall have reasonably concluded, and
so notified the Corporation, that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of the defense of such Action or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of such Action, in any of which cases the Expenses of Indemnitee in such
Action shall be advanced by the Corporation to the extent required under this
Agreement. The Corporation shall not be entitled to assume the defense of any
Action brought by or on behalf of the Corporation by its shareholders or as to
which Indemnitee’s counsel shall have made the conclusion set forth in clause
(ii) of the preceding sentence of this Section 11.

    12.        Severability. Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalidated by
any court of competent jurisdiction, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

    13.        Miscellaneous.

    (a)        This Agreement shall be deemed to be a contract made under and
shall be governed by and construed and enforced in accordance with the
substantive local law of the State of Louisiana without regard to principles of
conflicts of laws.


    (b)        This Agreement shall apply to every Action except to the extent
that applicable state or federal law, rule, regulation or order prohibits its
application to any breach of performance of duty or any failure of performance
of duty by an Indemnitee.


    (c)        This Agreement shall be binding upon Indemnitee and Indemnitee’s
heirs and personal representatives and upon the Corporation and its successors.
This Agreement shall inure only to the benefit of Indemnitee and Indemnitee’s
heirs and personal representatives and to the benefit of the Corporation and its
successors and shall not inure to the benefit of any other party.


    (d)        No amendment, modification, termination or claimed waiver of any
of the provisions hereof shall be valid unless in writing and signed by the
party or an authorized representative of the party against whom such
modification is sought to be enforced.


    (e)        The indemnification and rights to advancement of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Corporation’s Articles, its By-Laws,
any other agreement, any vote of shareholders or directors, the Statute, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while holding such official capacity.


    (f)        Notwithstanding anything to the contrary herein, the Corporation
shall not be required to make any payment hereunder (whether in the nature of
indemnification, advancement of Expenses or contribution) to the extent that
such payment is prohibited by, or is not permissible under, any applicable state
or federal law, rule, regulation or order or applicable public policy.


        IN WITNESS WHEREOF, the parties hereunto have signed their names as of
the date first above set forth.

HIBERNIA CORPORATION INDEMNITEE By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Robert H. Boh ((Name)) Chairman

INDEMNIFICATION AGREEMENT

        AGREEMENT made as of this 19th day of April, 1988, by and between
HIBERNIA CORPORATION, a Louisiana corporation (the “Corporation”), and
______________ (“Indemnitee”).

        WHEREAS, the Indemnitee is an Authorized Representative of the
Corporation, as “Authorized Representative” is defined in Section 1 hereof; and

        WHEREAS, the Articles of Incorporation, as amended, of the Corporation
(the “Articles”) and the indemnification provisions of the Louisiana Business
Corporation Law (the “Statute”) specifically provide that the indemnification
and advancement of expenses provided by the Articles and the Statute or any
other provision of law are not exclusive of any other rights to which any person
may be entitled under any agreement and thus contemplate that agreements may be
entered into with respect to indemnification and advancement of expenses; and

        WHEREAS, the Articles and the Statute permit the Corporation to purchase
and maintain insurance on behalf of Authorized Representatives of the
Corporation against any liability asserted against and incurred by such persons;
and

        WHEREAS, recent developments with respect to the availability of such
insurance at reasonable cost and the terms on which it may be procured have
raised uncertainties concerning the adequacy and reliability of the protection
afforded thereby; and

        WHEREAS, the Board of Directors of the Corporation, based upon its
business experience, has concluded that the continuation of present trends in
litigation against corporate directors, officers and employees may make it more
difficult for the Corporation to attract and retain directors, officers and
other employees of the highest degree of competence committed to the active and
effective direction and supervision of the business and affairs of the
Corporation and its subsidiaries and affiliates and the operation of its and
their facilities, and the Board of Directors deems such consequences to be so
detrimental to the best interests of the Corporation and its shareholders that
it has concluded that the Corporation should act to provide certain of its
Authorized Representatives with enhanced protection against inordinate risks
attendant on their positions in order to assure that the most capable persons
otherwise available will be attracted to such positions and, in such connection,
the Board of Directors has further concluded that it is not only reasonable and
prudent but necessary for the Corporation to obligate itself contractually to
indemnify to the extent provided herein certain of its Authorized
Representatives and to assume financial responsibility for Expenses and
Liabilities (as defined in Section 2 hereof) which might be incurred by such
Authorized Representatives in connection with claims lodged against them for
their decisions and actions as Authorized Representatives; and

        WHEREAS, in order to ameliorate the uncertainties and provide the
protection hereinabove referred to and to induce Indemnitee to continue to serve
the Corporation, the Corporation has determined it to be in its interest to
enter into this Agreement with Indemnitee;

        NOW THEREFORE, in consideration of Indemnitee’s continued service to the
Corporation after the date hereof, the parties hereto, intending to be legally
bound hereby, agree as follows:

    1.        Authorized Representative. For the purposes of this Agreement, the
term “Authorized Representative” shall mean a director or officer of the
Corporation; a person serving at the request of the Corporation as a director,
officer, employee, fiduciary or other representative of another corporation,
partnership, joint venture, trust, employee benefit plan or other entity; and
any other person designated by or pursuant to authority delegated by the Board
of Directors of the Corporation as entitled to the benefit of the
indemnification provisions of the Corporation’s Articles or By-Laws or of an
indemnification agreement similar to this Agreement.

    2.        Indemnity. Except as provided in Section 6 hereof, the Corporation
shall hold harmless and indemnify Indemnitee against all Expenses and
Liabilities (as those terms are hereinafter defined) incurred by Indemnitee in
connection with any actual or threatened claim, action, suit or proceeding,
whether civil, criminal, administrative, investigative or other (any such claim,
action, suit or proceeding being hereinafter referred to as an “Action”),
whether brought by or in the right of the Corporation or otherwise, in which
Indemnitee may be involved as a party (or potential party), as a witness or
otherwise by reason of the fact that Indemnitee was or is an Authorized
Representative of the Corporation, either as to action in Indemnitee’s official
capacity or as to action in another capacity while holding such official
capacity. As used herein, the term “Expenses” includes fees and expenses of
counsel selected by Indemnitee and the term “Liabilities” includes amounts of
judgments, fines, excise taxes, penalties and amounts paid in settlement.

    3.        Advancement of Expenses. Subject to the obligations of Indemnitee
set forth in Section 10(b) hereof, upon request by Indemnitee the Corporation
shall pay in advance all Expenses incurred or payable by Indemnitee by reason of
Indemnitee’s participation in an Action in advance of the final disposition of
such Action. If a written request for advancement of Expenses is not paid in
full by the Corporation within thirty days after receipt thereof by the
Corporation, the Corporation hereby confesses judgment and, to the extent
necessary, empowers any attorney of any court of competent jurisdiction to
appear for the Corporation and to confess judgment as often as necessary against
the Corporation in favor of Indemnitee, for the amount of the advancement of
Expenses so requested by Indemnitee, together with costs of suit and an
attorney’s commission of 15%. Any amount recovered by Indemnitee pursuant to
such confession of judgment shall be subject to the obligations of Indemnitee
set forth in Section 10(b) hereof.

4.     Right of Indemnitee to Indemnification Upon Application. Any
indemnification under Section 2 hereof or advance of Expenses under Section 3
hereof shall be made no later than thirty days after receipt by the Corporation
of a written request from Indemnitee. If such a request is not paid in full by
the Corporation within such thirty-day period, Indemnitee may at any time
thereafter bring suit against the Corporation to recover the unpaid amount of
the claim and, if successful in whole or in part, the Indemnitee shall also be
entitled to be paid for his or her Expenses incurred in bringing pursuing such
suit. It shall be a defense to any such suit to recover a claim for
indemnification under Section 2 hereof that Indemnitee’s conduct was such that
under Louisiana law the Corporation is prohibited from indemnifying the
Indemnitee for the amount claimed, but the burden of proving such defense shall
be on the Corporation. Neither the failure of the Corporation (including its
Board of Directors, independent legal counsel and its shareholders) to have made
a determination prior to the commencement of such suit for indemnification that
indemnification is proper in the circumstances, nor an actual determination by
the Corporation (including its Board of Directors, independent legal counsel or
its shareholders) that Indemnitee’s conduct was such that indemnification is
prohibited by law, shall be a defense to the suit for indemnification or create
a presumption that the Indemnitee’s conduct was such that indemnification is
prohibited by law.

    5.        Changes in the Law; Partial Indemnity.

    (a)        If any change after the date of this Agreement in any applicable
law, statute or rule expands the power of the Corporation to indemnify an
Authorized Representative, such change shall be within the purview of
Indemnitee’s rights and the Corporation’s obligations under this Agreement. If
any change in any applicable law, statute or rule narrows the right of the
Corporation to indemnify an Authorized Representative, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.


    (b)        If Indemnitee is entitled under any provision of this Agreement
to indemnification by the Corporation for some or a portion of the Expenses or
Liabilities incurred by Indemnitee in the preparation, investigation, defense,
appeal or settlement of any Action but not, however, for the total amount
thereof, the Corporation shall indemnify Indemnitee for portion of such Expenses
or Liabilities to which Indemnitee is entitled.


    6.        Exclusions.

    (a)        The Corporation shall not be liable to make any payment hereunder
(whether in the nature of indemnification, advancement of Expenses or
contribution)


    (i)        if it shall be finally adjudicated that such payment (which may
constitute a portion of total Expenses or Liabilities incurred by Indemnitee, as
contemplated by Section 5(b) or Section 7 hereof) is prohibited by law; or


    (ii)        on account of any Action brought under Section 16(b) of the
Securities Exchange Act of 1934 in which judgment is rendered against the
Indemnitee for an accounting for profits made from the purchase and sale by
Indemnitee of securities of the Corporation; or


    (iii)        for Expenses in any Action brought by Indemnitee against the
Corporation unless (A) the Action is brought as a claim for indemnity under
Section 4 hereof or otherwise, (B) the Indemnitee is successful in whole or in
part in the Action for which Expenses are claimed or (C) the indemnification for
Expenses is included in a settlement of the Action or is awarded by a court; or


    (iv)        to the extent payment is actually made to Indemnitee under a
valid, enforceable and collectible insurance policy provided by the Corporation
(the “Insurance Policy”), by or out of a fund created by the Corporation and
under the control of a trustee or otherwise (the “Fund”) or from other sources
provided by the Corporation (“Other Sources”).


          If Indemnitee shall become obligated or required to pay any amount
that the Corporation would be obligated to pay hereunder except for the
exclusion in clause (iv) of this subsection, before payment is reasonably
expected to be made under the Insurance Policy, by the Fund or from Other
Sources, the Corporation shall promptly advance such amount to Indemnitee. Any
such advance by the Corporation shall be made with the undertaking of
Indemnitee, which hereby is given, that Indemnitee shall immediately pay over to
the Corporation, from the funds Indemnitee later receives under the Insurance
Policy, from the Fund or from Other Sources, an amount equal to the amount which
the Corporation advanced pursuant to this subsection.


    (b)        The Corporation shall not be liable hereunder for amounts paid in
settlement of an Action effected without its written consent, which consent may
not be unreasonably withheld.


    7.        Contribution. If the full indemnification provided in Sections 2
and 3 hereof may not be paid to Indemnitee because of the exclusion in Section
6(a)(i) hereof, then in respect of any actual or threatened Action in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Action) the Corporation shall contribute to the amount of Expenses and
Liabilities incurred by Indemnitee in such proportion as is appropriate to
reflect (i) the relative benefits received by the Corporation on the one hand
and Indemnitee on the other hand from the transaction from which such Action
arose and (ii) the relative fault of the Corporation, including its other
Authorized Representatives, agents, employees and other representatives, on the
one hand, and of Indemnitee, on the other hand, in connection with the events
which resulted in such Expenses or Liabilities, as well as any other relevant
equitable considerations. The relative fault of the Corporation, including its
other Authorized Representatives, agents, employees and other representatives,
on the one hand, and of Indemnitee, on the other hand, shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Expenses and Liabilities. The Corporation agrees that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or any other method of allocation which does
not take account of the foregoing equitable considerations.

    8.        Continuation of Indemnity. All obligations of the Corporation
contained herein shall continue during the period Indemnitee is an Authorized
Representative of the Corporation and shall continue thereafter so long as
Indemnitee may be subject to any possible Action by reason of the fact that
Indemnitee was an Authorized Representative of the Corporation.

    9.        Enforcement; Burden of Proof. If Indemnitee is required to bring
any Action to enforce rights or to collect moneys due under this Agreement and
is successful in whole or in part in such Action, the Corporation shall
reimburse Indemnitee for all Indemnitee’s reasonable Expenses in bringing and
pursuing such Action. The burden of proving that the Corporation is not liable
for indemnification or advances under Section 6 hereof shall be on the
Corporation.

    10.        Obligations of Indemnitee.

    (a)        Promptly after receipt by Indemnitee of notice of the
commencement of any Action in respect of which Indemnitee may seek indemnity,
advancement of Expenses or other advances hereunder, Indemnitee shall notify the
Corporation in writing of the commencement of such Action; but the omission so
to notify the Corporation shall not relieve the Corporation from any obligation
it may have to indemnify, advance Expenses to or make other advances to
Indemnitee otherwise than under this Agreement.


    (b)        Indemnitee agrees that Indemnitee shall reimburse the Corporation
for all or an appropriate portion of the Expenses advanced to or recovered by
Indemnitee pursuant to Section 3 hereof if it shall be finally adjudicated that
Indemnitee is not entitled to be indemnified, or not entitled to be fully
indemnified, with respect to such Expenses for any of the reasons specified in
Section 6 hereof.


    11.        Defense of Claim. If any Action asserted or commenced against
Indemnitee is also asserted or commenced against the Corporation, the
Corporation shall be entitled to participate therein at its own expense and,
except as otherwise provided herein below, to the extent that it may wish, the
Corporation shall be entitled to assume the defense thereof. After notice from
the Corporation to Indemnitee of its election to assume the defense of any such
Action, Indemnitee shall have the right to employ Indemnitee’s own counsel in
such Action, but the fees and expenses of such counsel incurred after notice
from the Corporation to Indemnitee of its assumption of the defense thereof
shall be at the expense of Indemnitee, and the Corporation shall not be
obligated to Indemnitee under this Agreement for any expenses subsequently
incurred by Indemnitee in connection therewith other than reasonable costs of
investigation and travel and lodging expenses arising out of Indemnitee’s
participation in the defense of such Action, unless (i) otherwise authorized by
the Corporation, (ii) Indemnitee’s counsel shall have reasonably concluded, and
so notified the Corporation, that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of the defense of such Action or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of such Action, in any of which cases the Expenses of Indemnitee in such
Action shall be advanced by the Corporation. The Corporation shall not be
entitled to assume the defense of any Action brought by or on behalf of the
Corporation by its shareholders or as to which Indemnitee’s counsel shall have
made the conclusion set forth in clause (ii) of the preceding sentence of this
Section 11.

    12.        Severability. Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalidated by
any court of competent jurisdiction, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

    13.        Miscellaneous.

    (a)        This Agreement shall be deemed to be a contract made under and
shall be governed by and construed and enforced in accordance with the
substantive local law of the State of Louisiana without regard to principles of
conflicts of laws.


    (b)        This Agreement shall apply to every Action except to the extent
that Louisiana law prohibits its application to any breach of performance of
duty or any failure of performance of duty by an Indemnitee.


    (c)        This Agreement shall be binding upon Indemnitee and Indemnitee’s
heirs and personal representatives and upon the Corporation and its successors.
This Agreement shall inure only to the benefit of Indemnitee and Indemnitee’s
heirs and personal representatives and to the benefit of the Corporation and its
successors and shall not inure to the benefit of any other party.


    (d)        No amendment, modification, termination or claimed waiver of any
of the provisions hereof shall be valid unless in writing and signed by the
party or an authorized representative of the party against whom such
modification is sought to be enforced.


    (e)        The indemnification and rights to advancement of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Corporation’s Articles, its By-Laws,
any other agreement, any vote of shareholders or directors, the Statute, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while holding such official capacity.


        IN WITNESS WHEREOF, the parties hereunto have signed their names as of
the date first above set forth.

HIBERNIA CORPORATION INDEMNITEE By:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------